Trespass quare clausum. Ownership of the locus is claimed by both parties to the suit. Both agree that John Huston once owned a large tract including the parcel in dispute, and that upon his death it descended to his children who divided it among themselves by deeds. The plaintiff claims under Josiah Huston one of the heirs, and the defendant claims under another heir named John.
In 1836 all of the heirs including John united in a deed to Josiah. The disputed line is a part of the Southern line of the property thus conveyed. The record title depends upon this deed. Earlier deeds and instruments are superseded. Contemporaneous and later deeds do not change nor purport to change the line.
The line in dispute begins at a stake and stones (being the terminus of the next preceding call) and “thence running West 23 rods and 7 links to the town road.”
George A. Cowan, for plaintiff. M. A. Johnson, and A. S. Littlefield, for defendant.
The burden was upon the plaintiff to prove the location of this line. Its location depends of course upon where the stake and stones are or were. The rest is simply the running of a line due West. The jury evidently found that the plaintiff had failed to sustain the burden. This conclusion is not manifestly erroneous. The plaintiff also set up title by adverse possession. The jury were abundantly justified in finding the evidence insufficient to establish such title.
We have carefully read and examined all of the testimony and exhibits, but as the only questions in the case are questions of fact interesting only to the parties, we have not deemed it profitable to extend this opinion by a recital or analysis of the evidence. Motion overruled.